     Case below
The order 18-00728-SMT
                is herebyDoc 102 Filed 05/22/19
                          signed.                              Entered 05/22/19 16:42:47          Desc Main
                                           Document         Page 1 of 2
Signed: May 22 2019




                                                         _____________________________
                                                         S. Martin Teel, Jr.
                                                         United States Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF COLUMBIA

       IN RE: LORIE LYNN RONES                                :
                                                              :
                                                              :       Case No. 18-00728
                                                                      :
                                           Debtors.           :       Chapter 13


                                                      ORDER

               Upon consideration of the Motion To Withdraw As Counsel Of Record, filed on May 13,

       2019,

               ORDERED that the Motion To Withdraw As Counsel Of Record, filed on May 13, 2019 is

       hereby granted, and Kevin Judd, Esq. is no longer the attorney of record in this matter.




       Copies to:

       Nancy L. Spencer Grisby, Bankruptcy Trustee
       185 Admiral Cochrane Dr., Suite 240
       Annapolis, MD 21401
Case 18-00728-SMT         Doc 102    Filed 05/22/19 Entered 05/22/19 16:42:47   Desc Main
                                    Document     Page 2 of 2



 Kevin D. Judd, Esq.
 601 Pennsylvania Avenue, NW
 Suite 900 - South Building
 Washington, DC 20004

 Lorie Lynn Rones
 2920 Pennsylvania Ave., SE
 Washington, DC 20018

 Office of the U.S. Trustee


                                          End of Order
